1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
      WESLIE MARTIN,
4
                          Plaintiff,
5                                                       2:18-cv-02426-RFB-VCF
      vs.                                               ORDER
6     LONA, et al.,
7                         Defendants.
8           Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
9    recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
10   HEREBY ORDERED that the Inmate Early Mediation Conference set for April 3, 2020, at 11:15 a.m. is
11   VACATED. It will be reset approximately 60 days out from the vacated conference date. A supplemental
12   order will issue resetting the Conference. The Court extends the stay through the date of the new
13   Conference.
14

15          DATED this 18th day of March, 2020.
                                                              _________________________
16
                                                              CAM FERENBACH
17                                                            UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
